Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Harry Winston Diamond Corporation announces Diavik Diamond Mine cancels winter production shutdown TORONTO, Sept. 15 /CNW/ - Harry Winston Diamond Corporation (TSX: HW, NYSE: HWD) is pleased to announce Diavik Diamond Mines Inc.'s decision to cancel a winter production shutdown at the Diavik mine in Canada's Northwest Territories. Earlier this year, Diavik had announced a series of actions in response to changes in market conditions, including plans for a summer and winter production shutdown. The summer shutdown was safely and successfully concluded on August 24 and rough diamond production has returned to pre shutdown levels.
